JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *11brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 84(j). It is
ORDERED AND ADJUDGED that the district court’s November 3, 2016 order be affirmed. The district court correctly held that it lacked jurisdiction to consider appellant’s petition for writ of coram nobis challenging a judgment of conviction entered by an Illinois state court. See United States v. Denedo, 556 U.S. 904, 913, 129 S.Ct. 2213, 173 L.Ed.2d 1235 (2009) (explaining that, to grant a writ of coram nobis, a court “must have had statutory subject-matter jurisdiction over [the] original judgment of conviction”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.